Exhibit 10.3

 

SECURITIES PLEDGE AGREEMENT


THIS SECURITIES PLEDGE AGREEMENT dated as of September 18, 2018 (this “Pledge
Agreement”), is being entered into among TILE SHOP HOLDINGS, INC., a Delaware
corporation (“Holdings”), THE TILE SHOP, LLC, a Delaware limited liability
company (the “Company”), TILE SHOP LENDING, INC., a Delaware corporation (“Tile
Shop Lending”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF HOLDINGS OR THE COMPANY
AND EACH OTHER PERSON THAT SHALL BECOME A PARTY HERETO BY EXECUTION OF A PLEDGE
JOINDER AGREEMENT  (each a “Guarantor” and, together with Holdings, Tile Shop
Lending and the Company, the “Pledgors”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced below).

RECITALS:

A.Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Company, Tile Shop Lending, the Subsidiaries of
the Company from time to time party thereto, the Administrative Agent, Bank of
America, N.A., as an L/C Issuer and Swing Line Lender, and the lenders now or
hereafter party thereto (the “Lenders”), the Lenders have agreed to provide to
the Borrowers a revolving credit facility with a letter of credit sublimit and
swing line facility.

﻿

B.Certain additional extensions of credit may be made from time to time for the
benefit of the Pledgors pursuant to certain Secured Cash Management Agreements
and Secured Hedge Agreements (each as defined in the Credit Agreement).

﻿

C.It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Pledgors shall have executed and
delivered this Pledge Agreement to the Administrative Agent.

﻿

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:

1.Certain Definitions.  All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.  Terms
used in this Pledge Agreement that are not otherwise expressly defined herein or
in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. 

﻿

In addition, for purposes of this Pledge Agreement, “Voting Equity Interests”
means, with respect to any Person, the Equity Interests entitled to vote for
members of the board of directors or equivalent governing body of such Person.

﻿

2.Pledge of Pledged Interests; Other Collateral.

(a)Each Borrower hereby grants as collateral security for the payment,
performance and satisfaction of all of the Obligations and the obligations and
liabilities of any Loan Party now existing or hereafter arising, and each
Guarantor hereby grants as collateral security for the payment, performance and
satisfaction of all of its Guarantor’s Obligations (as defined in the Guaranty)
and the payment and performance of its obligations and liabilities (whether now
existing



--------------------------------------------------------------------------------

 

or hereafter arising) hereunder or under any of the other Loan Documents and any
Secured Cash Management Agreements and Secured Hedge Agreements to which it is
now or hereafter becomes a party (such obligations and liabilities of the
Borrowers and the other Pledgors are  referred to collectively as the “Secured
Obligations”), to the Administrative Agent for the benefit of the Secured
Parties a first priority security interest in all of the following items of
property in which it now has or may at any time hereafter acquire an interest or
the power to transfer rights therein, and wheresoever located:

(i)all Equity Interests in all of its Subsidiaries (limited, in the case of
Foreign Subsidiaries, to Equity Interests that, when taken with all other Equity
Interests pledged hereunder, constitute no more than (A)  65% of the Voting
Equity Interests of each Direct Foreign Subsidiary and (B) 100% of the other
Equity Interests of such Pledgor in each Direct Foreign Subsidiary), in each
case, whether now existing or hereafter created or acquired (collectively, the
“Pledged Interests”), including without limitation the Pledged Interests more
particularly described on Schedule I hereto (as such Schedule may be amended,
supplemented or otherwise updated from time to time) (such Subsidiaries,
together with all other Subsidiaries whose Equity Interests may be required to
be subject to this Pledge Agreement from time to time, are referred to
collectively as the “Pledged Subsidiaries”);

(ii)all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (A) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (B) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;

(iii)all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

(iv)all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v)all proceeds of any of the foregoing.

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 2 are herein collectively referred to as the
“Collateral.”

(b)Each Pledgor agrees to deliver all certificates, instruments or other
documents representing any Collateral to the Administrative Agent at such
location as the Administrative Agent shall from time to time designate by
written notice pursuant to Section 23 for its custody at all times until
termination of this Pledge Agreement, together with such instruments of
assignment and transfer as requested by the Administrative Agent.

(c)Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at such Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may request from



2

 

--------------------------------------------------------------------------------

 

time to time to carry out the terms of this Pledge Agreement or to protect or
enforce the Lien and security interest in the Collateral hereunder granted to
the Administrative Agent for the benefit of the Secured Parties and further
agrees to do and cause to be done upon the Administrative Agent’s request, at
such Pledgor’s expense, all things determined by the Administrative Agent to be
necessary or advisable to perfect and keep in full force and effect the Lien in
the Collateral hereunder granted to the Administrative Agent for the benefit of
the Secured Parties, including the prompt payment of all out-of-pocket fees and
expenses incurred in connection with any filings made to perfect or continue the
Lien and security interest in the Collateral hereunder granted in favor of the
Administrative Agent for the benefit of the Secured Parties.

(d)All filing fees, advances, charges, costs and expenses, including all fees
and expenses of counsel (collectively, “Attorneys’ Costs”), incurred or paid by
the Administrative Agent or any Lender in exercising any right, power or remedy
conferred by this Pledge Agreement, or in the enforcement thereof, shall become
a part of the Secured Obligations secured hereunder and shall be paid to the
Administrative Agent for the benefit of the Secured Parties by the Pledgor in
respect of which the same was incurred immediately upon demand therefor, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

(e)Each Pledgor agrees to register and cause to be registered the interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.

3.Status of Pledged Interests.  Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
with respect to itself and the Collateral as to which it has or acquires any
interest, that:

(a)All of the Pledged Interests are, as of the date of execution of this Pledge
Agreement or Pledge Joinder Agreement by each Pledgor pledging such Pledged
Interests (such date as applicable with respect to each Pledgor, its “Applicable
Date”), and shall at all times thereafter be validly issued and outstanding,
fully paid and non-assessable and constitute (i) 65% of the issued and
outstanding Voting Equity Interests (or if any Pledgor shall own less than 65%
of such Voting Equity Interests, then 100% of the Voting Equity Interests owned
by such Pledgor) and 100% of the other issued and outstanding Equity Interests
of each Direct Foreign Subsidiary constituting a Pledged Subsidiary and (ii) all
of the issued and outstanding Equity Interests of all other U.S. Subsidiaries
constituting Pledged Subsidiaries, and are accurately described on Schedule I.

(b)Each Pledgor is at its Applicable Date and shall at all times thereafter
(subject to Dispositions permitted under the Credit Agreement) be the sole
registered and record and beneficial owner of the Pledged Interests, free and
clear of all Liens, charges, equities, options, hypothecations, encumbrances and
restrictions on pledge or transfer, including transfer of voting rights (other
than the pledge hereunder and applicable restrictions pursuant to federal and
state and applicable foreign securities laws).  Without limiting the foregoing,
the Pledged Interests are not and will not be subject to any voting trust,
shareholders agreement, right of first refusal, voting proxy, power of attorney
or other similar arrangement (other than the rights hereunder in favor of the
Administrative Agent).

(c)At no time shall any Pledged Interests (i) be held or maintained in the form
of a security entitlement or credited to any securities account and (ii) which
constitute a “security”,  (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article



3

 

--------------------------------------------------------------------------------

 

8 of the UCC (including, for the purposes of this Section, the Uniform
Commercial Code of any other applicable jurisdiction) be maintained in the form
of uncertificated securities.  With respect to Pledged Interests that are
“securities” under the UCC, or as to which the issuer has elected at any time to
have such interests treated as “securities” under the UCC, such Pledged
Interests (A) are, and shall at all times be, represented by the share or
membership certificates, if any, listed on Schedule I hereto, which share or
membership certificates, with stock or membership powers, if any, duly executed
in blank by the Pledgor, have been delivered to the Administrative Agent or are
being delivered to the Administrative Agent simultaneously herewith,  and (B) in
the case of Additional Interests as defined in Section 22,  shall be delivered
pursuant to Section 22. In addition, with respect to all Pledged Interests,
including Pledged Interests that are not “securities” under the UCC and as to
which the applicable Pledged Subsidiary has not elected to have such interests
treated as “securities” under the UCC, each Pledgor has at its Applicable Date
delivered to the Administrative Agent (or has previously delivered to the
Administrative Agent or, in case of Additional Interests, shall deliver pursuant
to Section 22) Uniform Commercial Code financing statements (or appropriate
amendments thereto) duly authorized by the Pledgor and naming the Administrative
Agent for the benefit of the Secured Parties as “secured party,” in form,
substance and number sufficient in the reasonable opinion of the Administrative
Agent to be filed in all UCC filing offices and in all jurisdictions in which
filing is necessary or advisable to perfect in favor of the Administrative Agent
for the benefit of the Secured Parties the Lien on such Pledged Interests,
together with all required filing fees.  Without limiting the foregoing
provisions of this Section 3(c), with respect to any Pledged Interests issued by
any Direct Foreign Subsidiary,  each Pledgor shall deliver or cause to be
delivered, (i) in addition to or in substitution for all or any of the foregoing
items, as the Administrative Agent may elect, such other instruments,
certificates, agreements, notices, filings, and other documents, and take or
cause to be taken such other action, as the Administrative Agent may determine
to be necessary or advisable under the laws of the jurisdiction of formation of
such Direct Foreign Subsidiary, to grant, perfect and protect as a first
priority lien in such Collateral in favor of the Administrative Agent for the
benefit of the Secured Parties, and (ii) an opinion of counsel reasonably
acceptable in form and substance to the Administrative Agent issued by a law
firm reasonably acceptable to the Administrative Agent licensed to practice law
in such foreign jurisdiction, addressing with respect to such Pledged Interests
the opinions, assumptions and qualifications similar to those contained in the
opinion of counsel substantially in the form set forth in Exhibit I to the
Credit Agreement or as otherwise customary in the applicable jurisdiction.

(d)It has full corporate, limited liability company or partnership power, as
applicable, legal right and lawful authority to execute this Pledge Agreement
(and any Pledge Joinder Agreement applicable to it) and to pledge, assign and
transfer its Pledged Interests in the manner and form hereof.

(e)The pledge, assignment and delivery of its Pledged Interests (along with
undated stock or membership powers executed in blank (in the case of Pledged
Interests that are certificated, if any), financing statements and other
agreements referred to in Section 3(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Pledge Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest in such Pledged Interests in favor of
the Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC (including,
for the  purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction), continuous and uninterrupted possession by or on
behalf of the Administrative Agent.  The Pledgor will at its own cost and
expense defend the Secured Parties’ right, title and security interest in and to
the Collateral against the claims and demands of all persons whomsoever.





4

 

--------------------------------------------------------------------------------

 

(f)Except as otherwise expressly provided herein pursuant to a Disposition
permitted under the Credit Agreement, none of the Pledged Interests (nor any
right, title or interest therein or thereto) shall be sold, transferred or
assigned without the Administrative Agent’s prior written consent, which may be
withheld for any reason.

(g)It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 2,
 3 and 22 hereof and that it shall cause each of the Pledged Subsidiaries as to
which it is the Pledgor not to issue any Equity Interests, or securities
convertible into, or exchangeable or exercisable for, Equity Interests, at any
time during the term of this Pledge Agreement unless the Pledged Interests of
such Pledged Subsidiary are issued solely to either (y) such Pledgor who shall
immediately comply with Sections 3 and 22 hereof with respect to such property
or (z) Holdings, the Company or a Guarantor, who shall immediately pledge such
additional Equity Interests to the Administrative Agent for the benefit of the
Secured Parties pursuant to Section 22 or 24 hereof, as applicable, on
substantially identical terms as are contained herein and deliver or cause to be
delivered the appropriate documents described in Section 3(c) hereof to the
Administrative Agent and take such further actions as the Administrative Agent
may deem necessary in order to perfect a first priority security interest in
such Equity Interests.

(h)The exact legal name and address, type of Person, jurisdiction of formation,
jurisdiction of formation identification number (if any), and location of the
chief executive office of such Pledgor are as specified on Schedule II (as such
schedule may be amended, supplemented or otherwise updated from time to time)
attached hereto.  No Pledgor shall change its name, jurisdiction of formation
(whether by reincorporation, merger or otherwise), or the location of its chief
executive office, except upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at such Pledgor’s expense as may be reasonably requested by the
Administrative Agent to perfect or maintain the perfection of the Lien of the
Administrative Agent in Collateral.

4.Preservation and Protection of Collateral.

(a)The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.

(b)Each Pledgor agrees to pay when due all taxes, charges, Liens and assessments
against the Collateral in which it has an interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
basis consistent with that used in preparing the Audited Financial Statements
and evidenced to the satisfaction of the Administrative Agent and provided that
all enforcement proceedings in the nature of levy or foreclosure are effectively
stayed.  Upon the failure of any Pledgor to so pay or contest such taxes,
charges, Liens or assessments, or upon the failure of any Pledgor to pay any
amount pursuant to Section 2(c), the Administrative Agent at its option may pay
or contest any of them (the Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest.  All sums so disbursed by the Administrative Agent,
including Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and



5

 

--------------------------------------------------------------------------------

 

any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

(c)Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent to
file (with, or to the extent permitted by applicable law, without the signature
of such Pledgor appearing thereon) financing statements (including amendments
thereto and continuations and copies thereof) showing such Pledgor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, and (ii)
irrevocably ratifies and acknowledges all such actions taken by or on behalf of
the Administrative Agent prior to the Applicable Date.

5.Default.  Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and the Administrative
Agent or any other Secured Party may be the purchaser of any or all Collateral
so sold and hold the same thereafter in its own right free from any claim of any
Pledgor or right of redemption.  Demands of performance, advertisements and
presence of property and sale and notice of sale are hereby waived to the extent
permissible by law.  Any sale hereunder may be conducted by an auctioneer or any
officer or agent of the Administrative Agent.  Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale of the Collateral by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state law, and may be otherwise
delayed or adversely affected in effecting any sale by reason of present or
future restrictions thereon imposed by governmental authorities, and that as a
consequence of such prohibitions and restrictions the Administrative Agent may
be compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of Collateral sold to any
Person or group.  Each Pledgor agrees and acknowledges that private sales so
made may be at prices and upon terms less favorable to such Pledgor than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Administrative Agent has no
obligation to delay the sale of any of the Collateral for the period of time
necessary to permit the Pledged Subsidiary to register or otherwise qualify the
Collateral, even if such Pledged Subsidiary would agree to register or otherwise
qualify such Collateral for public sale under the Securities Act or applicable
state law.  Each Pledgor further agrees, to the extent permitted by applicable
law, that the use of private sales made under the foregoing circumstances to
dispose of the Collateral shall be deemed to be dispositions in a commercially
reasonable manner.  Each Pledgor hereby acknowledges that a ready market may not
exist for the Pledged Interests if they are not traded on a national securities
exchange or quoted on an automated quotation system and agrees and acknowledges
that in such event the Pledged Interests may be sold for an amount less than a
pro rata share of the fair market value of the Pledged Subsidiary’s assets minus
its liabilities.  In addition to the foregoing, the Secured Parties may exercise
such other rights and remedies as may be available under the Loan Documents, at
law (including without limitation the UCC) or in equity.

6.Proceeds of Sale.  The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorneys’ Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 8.03 of the



6

 

--------------------------------------------------------------------------------

 

Credit Agreement.  Each Pledgor shall be liable to the Administrative Agent, for
the benefit of the Secured Parties, and shall pay to the Administrative Agent,
for the benefit of the Secured Parties, on demand any deficiency which may
remain after such sale, disposition, collection or liquidation of the
Collateral.

7.Presentments, Demands and Notices.  The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.

8.Attorney-in-Fact.  Each Pledgor hereby appoints the Administrative Agent as
such Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of a
Default or an Event of Default.  Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of a Default or an
Event of Default, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to any Pledgor representing any dividend, interest payment,
principal payment or other distribution payable or distributable in respect to
the Collateral or any part thereof and to give full discharge for the same.

9.Reinstatement.  The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date. 

10.Waiver by the Pledgors.  Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Secured Party or any other obligee
of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties.  Each Pledgor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (x) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (y) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) a Pledgor’s Collateral or any part thereof to such
Pledgor, and the receipt thereof by such Pledgor shall be



7

 

--------------------------------------------------------------------------------

 

a complete and full acquittance for the Collateral so delivered, and the
Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.

11.Dividends and Voting Rights.

(a)All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided,  however, that
cash dividends paid to a Pledgor as record owner of the Pledged Interests, to
the extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor so long as no Event of Default shall have occurred and
be continuing, free from any Liens hereunder.

(b)So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.

(c)Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions with respect
to the Pledged Interests to the Administrative Agent (together, if the
Administrative Agent shall request, with the documents described in Sections
2(c) and 3(c) hereof or other negotiable documents or instruments so
distributed) to be held by it hereunder or, at the option of the Administrative
Agent, to be applied to the Secured Obligations.  Pending delivery to the
Administrative Agent of such property, each Pledgor shall keep such property
segregated from its other property and shall be deemed to hold the same in trust
for the benefit of the Secured Parties.

(d)Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Pledged Interests hereunder
upon the occurrence and during the continuance of any Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Pledgor hereby agrees to provide such further proxies
as the Administrative Agent may request; provided,  however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

12.Continued Powers.  Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.





8

 

--------------------------------------------------------------------------------

 

13.Other Rights.  The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any Loan Document or by virtue of any statute or rule
of law.  Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

14.Anti-Marshaling Provisions.  The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Administrative Agent, for the benefit of the Secured
Parties, the Administrative Agent shall have the right to determine the order in
which any or all of the Collateral shall be subjected to the remedies provided
in this Pledge Agreement.  Each Pledgor hereby waives any and all right to
require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any Loan Document.

15.Entire Agreement.  This Pledge Agreement and each Pledge Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitute and
express the entire understanding between the parties hereto with respect to the
subject matter hereof, and supersede all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained.  The express terms hereof and of the
Pledge Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof and
thereof.  Neither this Pledge Agreement nor any Pledge Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

16.Further Assurances.  Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Pledge Joinder
Agreement or related to the Collateral or any part thereof or in order better to
assure and confirm unto the Administrative Agent its rights, powers and remedies
for the benefit of the Secured Parties hereunder or thereunder.  Each Pledgor
hereby consents and agrees that the Pledged Subsidiaries and all other Persons,
shall be entitled to accept the provisions hereof and of the Pledge Joinder
Agreements as conclusive evidence of the right of the Administrative Agent, on
behalf of the Secured Parties, to exercise its rights, privileges, and remedies
hereunder and thereunder with respect to the Collateral, notwithstanding any
other notice or direction to the contrary heretofore or hereafter given by any
Pledgor or any other Person to any of such Pledged Subsidiaries or other
Persons.

17.Binding Agreement; Assignment.  This Pledge Agreement and each Pledge Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective successors and assigns, except that no Pledgor shall be
permitted to assign this Pledge Agreement, any Pledge Joinder Agreement or any
interest



9

 

--------------------------------------------------------------------------------

 

herein or therein or in the Collateral, or any part thereof or interest therein,
or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement.  Without
limiting the generality of the foregoing sentence of this Section 17, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations).  All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.

18.Secured Cash Management Agreements and Secured Hedging Agreements.    No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Pledge Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a  Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Pledge Agreement
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

19.Severability.  The provisions of this Pledge Agreement are independent of and
separable from each other.  If any provision hereof shall for any reason be held
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Pledge Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

20.Counterparts.  This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought.  Without limiting the foregoing provisions
of this Section 20, the provisions of Section 10.10 of the Credit Agreement
shall be applicable to this Pledge Agreement.

21.Termination.  Subject to the provisions of Section 9, this Pledge Agreement
and each Pledge Joinder Agreement, and all obligations of the Pledgors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date.  Upon such termination
of this Pledge Agreement, the Administrative Agent shall, at the sole expense of
the Pledgors, promptly deliver to the Pledgors the certificates evidencing its
shares of Pledged Interests (and any other property received as a dividend or
distribution or otherwise in respect of such Pledged Interests to the extent
then held by the Administrative Agent as additional Collateral hereunder),
together with any cash then constituting the



10

 

--------------------------------------------------------------------------------

 

Collateral not then sold or otherwise disposed of in accordance with the
provisions hereof, and take such further actions at the request of the Pledgors
as may be necessary to effect the same.

22.Additional Interests.  If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to this Pledge Agreement by the terms hereof or of any provision
of the Credit Agreement (any such Pledged Interests being referred to herein as
the “Additional Interests”), such Pledgor shall deliver to the Administrative
Agent for the benefit of the Secured Parties (a) a Pledge Agreement Supplement
in the form of Exhibit A hereto with respect to such Additional Interests duly
completed and executed by such Pledgor and (b) any other document required in
connection with such Additional Interests as described in Section 3(c).  Each
Pledgor shall comply with the requirements of this Section 22 concurrently with
the acquisition of any such Additional Interests or, in the case of Additional
Interests to which Section 6.12 of the Credit Agreement applies, within the time
period specified in such Section or elsewhere in the Credit Agreement with
respect to such Additional Interests; provided,  however, that the failure to
comply with the provisions of this Section 22 shall not impair the Lien on
Additional Interests conferred hereunder.

23.Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to the Company and each other Pledgor, at the address of the
Company indicated in Schedule 10.02 of the Credit Agreement and (b) with respect
to the Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement.  All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

24.Joinder.  Each Person who shall at any time execute and deliver to the
Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned and pledged to the Administrative Agent for the
benefit of the Secured Parties all Pledged Interests which it has at its
Applicable Date or thereafter acquires any interest or the power to transfer,
and all references herein and in the other Loan Documents to the Pledgors or to
the parties to this Pledge Agreement shall be deemed to include such Person as a
Pledgor hereunder.  Each Pledge Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Pledgor executing such Pledge Joinder Agreement and
its property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.

25.Rules of Interpretation.  The rules of interpretation contained in Article I
of the Credit Agreement shall be applicable to this Pledge Agreement and each
Pledge Joinder Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.

26.Governing Law; Waivers.

(a)THIS PLEDGE AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b)EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING



11

 

--------------------------------------------------------------------------------

 

OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE
OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED
STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT OR
A PLEDGE JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW
OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c)EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PLEDGOR PROVIDED IN SECTION 23 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY PLEDGOR OR ANY OF SUCH
PLEDGOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT PERMITTED
BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH PLEDGOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE UNDER APPLICABLE LAW.

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)EACH PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

[Signature pages follow.]

 

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.

PLEDGORS:

TILE SHOP HOLDINGS, INC.

THE TILE SHOP, LLC

TILE SHOP LENDING, INC.

THE TILE SHOP OF MICHIGAN, LLC

By: /s/ Kirk Geadelmann

Name:  Kirk Geadelmann

Title:Chief Financial Officer





The Tile Shop, LLC

Pledge Agreement

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent 

By:  /s/ Kelly Weaver

Name: Kelly Weaver

Title:   Vice President

﻿

 

The Tile Shop, LLC

Pledge Agreement

Signature Page

--------------------------------------------------------------------------------

 

SCHEDULE I

﻿

﻿

 

 

 

Name of Pledgor

Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary

 

 

 

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

 

 

Total Amount of Class or Type Outstanding

 

 

 

 

Total Amount Pledged

 

 

 

Certificate Number (if applicable)

Tile Shop Holdings, Inc.

The Tile Shop, LLC, a Delaware limited liability company

Membership interests

N/A

N/A

100%

N/A

Tile Shop Holdings, Inc.

Tile Shop Lending, Inc., a Delaware corporation

Common stock

1,000 shares

1,000 shares

1,000 shares

N/A

The Tile Shop, LLC

The Tile Shop of Michigan, LLC, a Michigan limited liability company

Membership interests

N/A

N/A

100%

N/A

Tile Shop Holdings, Inc.

The Tile Shop (Beijing) Trading Company, Ltd., a Chinese limited liability
company (wholly foreign owned enterprise)

Membership interests

N/A

N/A

65%

N/A

﻿

 

 

 

 

 

 

﻿

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

﻿

﻿

Name and Address of Pledgor

 

Type of Person

Jurisdiction of Formation

of Pledgor

Jurisdiction of Formation

Identification Number

Address of Chief

Executive Office

Tile Shop Holdings, Inc.

Corporation

Delaware

5173366

14000 Carlson Parkway

Plymouth, MN 55441

The Tile Shop, LLC

Limited liability company

Delaware

3603116

14000 Carlson Parkway

Plymouth, MN 55441

Tile Shop Lending, Inc.

Corporation

Delaware

5335113

14000 Carlson Parkway

Plymouth, MN 55441

The Tile Shop of Michigan, LLC

Limited liability company

Michigan

801208612

14000 Carlson Parkway

Plymouth, MN 55441

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

PLEDGE AGREEMENT SUPPLEMENT

THIS PLEDGE AGREEMENT SUPPLEMENT,  dated as of _____________, 20__ (this “Pledge
Agreement Supplement”), is made by _______________________________, a
________________ (the “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Pledge Agreement referenced below; capitalized terms
used but not defined herein shall have the meanings given to such terms in such
Pledge Agreement or, if not defined therein, in the Credit Agreement referenced
below).

﻿

RECITALS:

﻿

A.The Pledgor is party to that certain Securities Pledge Agreement dated as of
September 18, 2018 (as in effect on the date hereof,  the “Pledge Agreement”),
among Tile Shop Holdings, Inc. (“Holdings”), a Delaware corporation, The Tile
Shop, LLC, a Delaware limited liability company (the “Company”), certain
Subsidiaries of Holdings or the Company from time to time party thereto and the
Administrative Agent.

﻿

B.The Pledgor has acquired rights in the Pledged Interests listed on Annex A to
this Supplement (the “Additional Interests”) and desires to pledge, and evidence
its prior pledge, to the Administrative Agent for the benefit of the Secured
Parties all of the Additional Interests in accordance with the terms of the
Credit Agreement and the Pledge Agreement.

﻿

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Pledgor hereby agrees as follows:

﻿

1.Affirmations.    The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Collateral
contained in the Pledge Agreement and pledges and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a first priority
lien and security interest in, the Additional Interests and all of the
following:

(a)all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (i) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or (ii) by its or their
terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;

(b)all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

(c)all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(d)all proceeds of any of the foregoing.





 

--------------------------------------------------------------------------------

 

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement.  Each of the representations and warranties with respect
to Pledged Interests and Collateral contained in the Pledge Agreement is hereby
made by the Pledgor with respect to the Additional Interests and the Additional
Collateral, respectively.  The Pledgor further represents and warrants that
Annex A attached to this Pledge Agreement Supplement contains a true, correct
and complete description of the Additional Interests, and that all other
documents required to be furnished to the Administrative Agent pursuant to
Section 3(c) of the Pledge Agreement in connection with the Additional
Collateral have been delivered or are being delivered simultaneously herewith to
the Administrative Agent.  The Pledgor further acknowledges that Schedule I to
the Pledge Agreement shall be deemed, as to it, to be supplemented as of the
date hereof to include the Additional Interests as described on Annex A to this
Supplement.

2.Counterparts.    The provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Pledge Agreement.

﻿

3.Governing Law; Waivers.  The provisions of Section 26 of the Pledge Agreement
are hereby incorporated by reference as if fully set forth herein.  The Pledgor
irrevocably waives notice of acceptance of this Pledge Agreement Supplement and
acknowledges that the Secured Obligations are and shall be deemed to be
incurred, and Credit Extensions under the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements made and maintained, in
reliance on this Pledge Agreement Supplement.

﻿

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
by its authorized officer as of the day and year first above written.

﻿

PLEDGOR:

________________________________________

By:_____________________________________

Name:___________________________________

Title:____________________________________


 

--------------------------------------------------------------------------------

 

ANNEX A

(to Pledge Agreement Supplement of __________ dated __________)

Additional Interests

﻿

﻿

 

 

 

Name of Pledgor

Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary

 

 

Class or Type of Additional Interest

Total Amount of Class or Type of Additional Interests Authorized

 

 

Total Amount of Class or Type Outstanding

 

 

 

 

Total Amount  Pledged

 

 

 

Certificate Number (if applicable)

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

PLEDGE JOINDER AGREEMENT

﻿

THIS PLEDGE JOINDER AGREEMENT, dated as of _____________, 20__ (this “Pledge
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Pledgor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Pledge Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in such Pledge Agreement).

﻿

RECITALS:

﻿

A.Tile Shop Holdings, Inc., a Delaware corporation (“Holdings”), The Tile Shop,
LLC, a Delaware limited liability company (the “Company”), certain Subsidiaries
of the Company from time to time party thereto and the Administrative Agent are
party to that certain Securities Pledge Agreement dated as of September 18, 2018
(as in effect on the date hereof,  the “Pledge Agreement”).

﻿

B.The Joining Pledgor is a Subsidiary of Holdings or the Company and is required
by the terms of the Credit Agreement to become a Guarantor and be joined as a
party to the Pledge Agreement as a Pledgor.

﻿

C.The Joining Pledgor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

﻿

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Pledgor hereby agrees as
follows:

﻿

1.Joinder.  The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and agrees
to be bound by all the terms, conditions, obligations, liabilities and
undertakings of each Pledgor or to which each Pledgor is subject thereunder,
including without limitation the grant pursuant to Section 2 of the Pledge
Agreement of a security interest to the Administrative Agent for the benefit of
the Secured Parties in, and collateral assignment and pledge to the
Administrative Agent of, the Pledged Interests and other property constituting
Collateral of such Joining Pledgor or in which such Joining Pledgor has or may
have or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, as security for the payment and performance of the Secured Obligations,
all with the same force and effect as if the Joining Pledgor were a signatory to
the Pledge Agreement.

﻿

2.Affirmations.  The Joining Pledgor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Pledgor contained in the Pledge Agreement.

﻿

3.Supplemental Schedules.  Attached to this Pledge Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Pledge Agreement.  The Joining Pledgor
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Pledgor and its properties
and affairs is true, complete and accurate as of its Applicable Date.

﻿





 

--------------------------------------------------------------------------------

 

4.Severability.  The provisions of this Pledge Joinder Agreement are independent
of and separable from each other.  If any provision hereof shall for any reason
be held invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Pledge Joinder Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

﻿

5.Counterparts.  Delivery of an executed counterpart of a signature page of this
Pledge Joinder Agreement by facsimile or electronic transmission (including .pdf
file) shall be effective as delivery of a manually executed counterpart hereof.

﻿

6.Delivery.  The Joining Pledgor hereby irrevocably waives notice of acceptance
of this Pledge Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Secured Cash Management Agreements and Secured Hedge Agreements made
and maintained, in reliance on this Pledge Joinder Agreement and the Pledgor’s
joinder as a party to the Pledge Agreement as herein provided.

﻿

7.Governing Law; Venue; Waiver of Jury Trial.  The provisions of Section 26 of
the Pledge Agreement are hereby incorporated by reference as if fully set forth
herein.



[Signature page follows.]

﻿





 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

﻿

JOINING PLEDGOR:

﻿

__________________________________________

﻿

﻿

By:_______________________________________

Name:____________________________________

Title:____________________________________

﻿

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE I

﻿

﻿

 

Name of Pledgor

Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary

 

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

 

Total Amount of Class or Type Outstanding

 

 

Total Amount Pledged

 

Certificate Number (if applicable)

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

﻿

﻿

﻿

﻿

Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE II

﻿

﻿

﻿

Name and Address of Pledgor

 

Type of Person

Jurisdiction of Formation

of Pledgor

Jurisdiction of Formation

Identification Number

Address of Chief

Executive Office

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

﻿

﻿

﻿

Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________

Applicable Date:  __________, 20__

﻿



 

--------------------------------------------------------------------------------